Carroll, J.
The policy of insurance issued by the defendant *373insured the plaintiff against loss from damages on account of bodily injury caused by the plaintiff’s negligence and “resulting 'from the operation of its teams.” The plaintiff alleged that it had satisfied an execution, issued on a judgment recovered against it for personal injuries, within the terms of the policy. The policy provided, that the assured shall give immediate notice to the company on the happening of any accident, and like notice if any claim is made on account of an accident. It also contained this stipulation: “The payment of the full amount due under this policy shall be a condition precedent to any proceedings in law or equity brought against the company.” The auditor found that none of the conditions of the policy precedent to the plaintiff’s right of recovery had been waived.
The defendant asked the trial judge to rule, “The plaintiff’s failure to comply with the provision in the policy requiring full payment of amount due under this policy to be a condition precedent to any proceeding in law, precludes it from recovering.” This request was refused. The verdict was for the plaintiff. It was admitted by the president and general manager of the plaintiff that no offer or tender of any amount due under the policy had been made before this action was brought; it was shown that the plaintiff was indebted to the defendant in a certain sum, but the plaintiff contended it did not know the amount claimed by the defendant.
Under the terms of the contract, the plaintiff’s right to recover was conditioned on the payment of the premium, and the risk did not attach until this was done. It was plainly stated that the payment of the full amount due under the policy was a condition precedent to the right of action, and the burden was upon the plaintiff to show that there was a contract binding on the defendant. No obligation was assumed by the defendant until the payment was made. It was admitted that this condition was not complied with and the evidence disclosed nothing to control the finding of the auditor that this stipulation of the policy was not waived. The request of the defendant, therefore, should have been given. Dunham v. Morse, 158 Mass. 132. Whiting v. Massachusetts Mutual Life Ins. Co. 129 Mass. 240. Lee v. Prudential Life Ins. Co. 203 Mass. 299, and cases cited.
The record shows that there was a verdict for the defendant on *374its declaration in set-off. Assuming this to mean that the defendant recovered what was due under the policy, the bearing, if any, of this fact on the question we are considering, is not before us and we do not pass on it.
As the plaintiff cannot recover because of its failure to fulfil the terms of the policy, it is unnecessary to consider the other questions raised by the defendant.
The exceptions must be sustained, and judgment should be entered for the defendant, St. 1913, c. 716; and it is

So ordered.